Exhibit 10.5.1

 

MIDWESTONE FINANCIAL GROUP, INC.

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This Second Amendment to Second Amended and Restated Credit Agreement (herein,
the “Amendment”) is entered into as of April 12, 2005, between MidWestOne
Financial Group. Inc., an Iowa corporation (the “Borrower”), and Harris Trust
and Savings Bank (the “Bank”).

 

PRELIMINARY STATEMENTS

 

A. The Borrower and the Bank are parties to that certain Second Amended and
Restated Credit Agreement, dated as of November 30, 2003, as amended (the
“Credit Agreement”). All capitalized terms used herein without definition shall
have the same meanings herein as such terms have in the Credit Agreement.

 

B. The Borrower has requested that the Bank extend the Revolving Credit
Termination Date to March 31, 2006, amend the interest rate applicable to the
Loans, and amend Sections 7.8 (Dividends and Certain Other Restricted Payments)
and 7.12(b) (Total Non-Performing Assets) of the Credit Agreement, and the Bank
is willing to do so under the terms and conditions set forth in this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1. AMENDMENTS.

 

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:

 

1.1. Section 2.1 of the Credit Agreement (Interest) shall be and hereby is
amended and restated in its entirety to read as follows:

 

Section 2.1 Interest. The outstanding principal balance of the Loans shall bear
interest (which the Borrower hereby promises to pay at the rates and at the
times set forth herein) prior to maturity (whether by lapse of time,
acceleration or otherwise) at the rate per annum determined by subtracting (but
not below zero) 0.60% per annum from the Prime Rate as in effect from time to
time and after maturity (whether by lapse of time, acceleration or otherwise),
whether before or after judgment, until payment in full thereof at the rate per
annum determined by adding 3% to the Prime Rate as in effect from time to time.
Any change in the interest rate on the Loans resulting from a change in the
Prime Rate shall be effective on the date of the relevant change in the Prime
Rate. Interest on the Loans shall be computed on the basis Of a year of 360 days
for the actual number of days elapsed.



--------------------------------------------------------------------------------

Interest on the Loans shall be payable quarterly in arrears on the last day of
each calendar quarter in each year (commencing on the First such date occurring
after the date hereof) and at maturity, and Interest after maturity shall be due
and payable on demand.

 

1.2. The definition of Revolving Credit Termination Date set forth in Section 4
of the Credit Agreement (Definitions) shall be and hereby is amended and
restated in its entirety to read as follows:

 

“Revolving Credit Termination Date” means March 31, 2006, or such earlier date
on which the Revolving Credit Commitment is terminated in whole pursuant to
Section 2.4.8.2 or 8.3 hereof.

 

1.3. Section 7.8 of the Credit Agreement (Dividends and Certain Other Restricted
Payments) shall be and hereby is amended and restated in its entirely to read as
follows:

 

Section 7.8 Dividends and Certain Other Restricted Payments. The Borrower shall
not declare or pay any dividends on or make any other distributions in respect
of any class or series of its capital stock or directly or indirectly purchase,
redeem or otherwise acquire or retire any of its capital stock (herein
“Restricted Payments”); provided, however, that the Borrower may declare and pay
Restricted Payments so long as at the time of, and after giving effect to, any
such Restricted Payment no Default or Event of Default shall exist.

 

1.4 Section 7.12(b) of the Credit Agreement (non-Performing Assets; Total
Non-Performing Assets) shall be and hereby is amended and restated in its
entirety to read as follows:

 

(b) Total Non-Performing Assets. The Borrower shall, as of the last day of each
fiscal quarter, maintain on a consolidated basis with its Subsidiaries
(excluding, for purposes of this determination only, MIC as a Subsidiary of the
Borrower), and shall cause each Banking Subsidiary to maintain as of such day on
an individual basis, a ratio of (x) Non-Performing Assets (determined inclusive
of amounts related to loan pool participations) of the Borrower on such
consolidated basis or such Banking Subsidiary, as the case may be, to (y) the
sum of (i) stockholders’ equity for the Borrower or core capital for such
Banking Subsidiary, as the case may be, plus loan loss reserves Established by
the Borrower on such consolidated basis or such Banking Subsidiary, as the case
may be, in accordance with regulatory accounting principles applicable to the
Borrower or such Banking Subsidiary, in an amount less than 0.80 to 1.0.

 

-2-



--------------------------------------------------------------------------------

SECTION 2. CONDITION PRECEDENT.

 

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

 

2.1. The Borrower and the Bank shall have executed and delivered this Amendment.

 

2.2 Legal matters incident to the execution and delivery of this Amendment shall
be satisfactory to the Bank and its counsel.

 

SECTION 3. REPRESENTATIONS.

 

In order to induce the Bank to execute and deliver this Amendment, the Borrower
hereby represents to the Bank that as of the date hererof, after giving effect
to the amendments set forth in Section 1 above, the representations and
warranties set forth in Section 5 of the Credit Agreement are and shall be and
remain true and correct (except that the representations contained in Section
5.5 shall be deemed to refer to the most recent financial statements of the
Borrower delivered to the Bank) and the Borrower is in compliance with the terms
and conditions of the Credit Agreement or no Default or Event of Default exists
under the Credit Agreement or shall result after giving effect to the Amendment.

 

SECTION 4. MISCELLANEOUS.

 

4.1 The Borrower heretofore executed and delivered to the Bank various
Collateral Documents. The Borrower hereby acknowledges and agrees that the Liens
created and provided for by the Collateral Documents continue to secure, among
other things, the Obligations arising under the Credit Agreement as amended
hereby; and the Collateral Documents and the rights and remedies of the Bank
thereunder, the obligations of the Borrower thereunder, and the Liens created
and provide for thereunder remain in full force and effect and shall not be
affected, impaired or discharged hereby. Nothing herein contained shall in any
manner affect or impair the priority of the liens and security interests created
and provided for by the Collateral Documents as to the indebtedness which would
be secured thereby prior to giving effect to this Amendment.

 

4.2. Except as specifically amended herein, the Credit Agreement shall continue
in full force and effect in accordance with its original terms. Reference to
this specific Amendment need not be made in the Credit Agreement, the Notes, or
any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to or with respect
to the Credit Agreement, any reference in any of such items to the Credit
Agreement being sufficient to refer to the Credit Agreement as amended hereby.

 

-3-



--------------------------------------------------------------------------------

4.3 The Borrower agrees to pay on demand all costs and expenses of or incurred
by the Bank in connection with the negotiation, preparation, execution and
delivery of this Amendment, including the fees and expenses of counsel for the
Bank.

 

4.4 This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. This Amendment
shall be governed by the internal laws of the State of Illinois.

 

(SIGNATURE PAGE TO FOLLOW)

 

-4-



--------------------------------------------------------------------------------

This Second Amendment to Second Amended and Restated Credit Agreement is entered
Into as of the date and year first above written.

 

    MIDWESTONE FINANCIAL GROUP, INC.     By   /S/    DAVID A. MEINERT     Name  
David A. Meinert     Title   Executive Vice President/CFO

Accepted and agreed to.

            HARRIS TRUST AND SAVINGS BANK     By   /S/    ROBERT G. BOMBEN    
Name   Robert G. Bomben     Title   Vice President

 

-5-